United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                            No. 02-41153
                        Conference Calendar



UNITES STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CARLOS MELO FLORES,
also known as Roberto Hernandez Perez,

                                      Defendant-Appellant.

                       --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-140-1

                       --------------------


Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender ("FPD") appointed to represent

Carlos Melo Flores ("Flores") on appeal has moved for leave to

withdraw as counsel and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Flores has not filed a

response to counsel's motion and brief.    Our independent review


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41153
                                -2-

of the record discloses no non-frivolous issue for appeal.

Accordingly, counsel's motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.